244 Ga. 766 (1979)
262 S.E.2d 89
IN THE MATTER OF MITCHELL.
SUPREME COURT DISCIPLINARY NO. 57.
Supreme Court of Georgia.
Decided November 26, 1979.
Clifford Oxford, John C. Mayoue, for Mitchell.
Omer W. Franklin, Jr., General Counsel State Bar, Robert H. Davis, Jr., Assistant General Counsel State Bar, James E. Spence, Jr., Assistant General Counsel State Bar, for State Bar of Georgia.
NICHOLS, Chief Justice.
After probable cause investigation, the State Bar of Georgia brought its formal multi-count complaint against Freeman Mitchell, attorney at law, alleging that he had violated Standards Nos. 4 and 45(a) of Rule 4-102, Part IV (Discipline) of the Rules and Regulations for the Organization and Government of the State Bar of Georgia in that he had instructed several persons subpoenaed as witnesses in behalf of his client, Gaston Pelletier, to testify, and had called these persons as witnesses and had them testify, that they had heard the child's mother, Jackie Trudel, say that a man by the name of "David Thompson" was the real father of the child whose paternity was disputed. The State Bar alleged that prior to the time that the respondent supplied the name of "David Thompson" there had been no mention of a name for the man alleged to be the true father, and none of the subject witnesses had heard of a "David Thompson" prior to the suggestion of the name by the respondent. The State Bar prayed that Freeman Mitchell be disbarred from practice of law in the State of Georgia.
The special master appointed regarding this matter found as facts that the respondent was employed for a fee to represent Gaston Pelletier in proceedings for the abandonment of an illegitimate child of Jacqueline Trudel; that respondent "either told six witnesses to use the name David Thompson or Thomas in their testimony, or encouraged its use, knowing that it was a fictitious name." The special master concluded as matters of law that the respondent violated Standards Nos. 4 and 45(a). After consideration of the record, including the report of the special master, the State Disciplinary Board approved the findings of facts and conclusions of law of the special master and recommended that the respondent be disbarred from the practice of law in the State of Georgia.
*767 This court has reviewed the record and adopts the recommendation of the State Disciplinary Board. It is hereby ordered that the respondent, Freeman Mitchell, be, and he hereby is, disbarred from the practice of law in the State of Georgia.
All the Justices concur, except Jordan, J., who concurs in the judgment only.